UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period:September 30, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2005 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 56.34% (Cost $146,620,370) Aerospace & Defense 0.44% Raytheon Co., Note 8.300 03-01-10 BBB- 1,000 1,134,603 Agricultural Products 0.36% Corn Products International, Inc., Sr Note 8.450 08-15-09 BBB- 835 931,137 Airlines 0.67% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A 6.545 02-02-19 A- 626 613,340 Pass Thru Ctf Ser 2000-2 Class A-1 7.707 04-02-21 BBB 449 445,173 Pass Thru Ctf Ser 2000-2 Class B (L) 8.307 10-02-19 BB- 438 386,761 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 338 302,302 Jet Equipment Trust, Equip Trust Ctf Ser 1995-B2 (B)(H)(S) 10.910 08-15-14 D 550 2,750 Apparel Retail 0.22% Gap, Inc. (The), Note (P) 9.550 12-15-08 BBB- 515 579,525 Asset Management & Custody Banks 0.80% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 2,065 2,070,772 Auto Parts & Equipment 0.16% American Axle & Manufacturing, Inc., Sr Note (L) 5.250 02-11-14 BBB 500 425,625 Brewers 0.08% Molson Coors Capital Finance Corp., Note (Canada) (S) 4.850 09-22-10 BBB 205 203,393 Broadcasting & Cable TV 1.48% AT&T Broadband Corp., Gtd Note 8.375 03-15-13 BBB 1,020 1,206,831 British Sky Broadcasting Group Plc, Gtd Sr Note (United Kingdom) 8.200 07-15-09 BBB- 945 1,048,708 TCI Communications, Inc., Sr Deb 9.800 02-01-12 BBB+ 860 1,057,670 Page 1 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2005 (unaudited) XM Satellite Radio, Inc., Sr Sec Note, Step Coupon (Zero to 12-31-05 then 14.000%) (O) Zero 12-31-09 CCC+ 509 534,913 Building Products 0.81% Pulte Homes, Inc., Sr Note 6.250 02-15-13 BBB- 1,000 1,031,294 Toll Brothers, Inc., Gtd Sr Note 6.875 11-15-12 BBB- 1,000 1,074,090 Casinos & Gaming 1.20% Chukchansi Economic Development Auth., Sr Note (G)(S) 14.500 06-15-09 CCC+ 500 602,500 Harrah's Operating Co., Inc., Gtd Sr Note 8.000 02-01-11 BBB- 765 855,350 Gtd Sr Note 5.500 07-01-10 BBB- 755 762,132 Mashantucket West Pequot, Note (S) 5.912 09-01-21 BBB- 285 284,373 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-12 B+ 572 609,180 Commodity Chemicals 0.52% RPM International, Inc., Sr Note 6.250 12-15-13 BBB 1,300 1,343,581 Construction Materials 0.15% Votorantim Overseas IV, Gtd Note (Cayman Islands) (S) 7.750 06-24-20 BBB- 390 390,000 Consumer Finance 1.72% Ford Motor Credit Co., Note 7.375 10-28-09 BBB- 1,625 1,569,664 General Motors Acceptance Corp., Note 7.250 03-02-11 BBB- 745 692,764 Household Finance Corp., Note 6.375 10-15-11 A 645 689,922 HSBC Finance Corp., Sr Note 6.750 05-15-11 A 1,390 1,511,792 Diversified Banks 1.94% Bank of New York, Cap Security (S) 7.780 12-01-26 A- 650 694,000 Barclays Bank Plc, Perpetual Bond (6.278% to 12-15-34 then variable) (United Kingdom) 6.278 12-29-49 A+ 1,650 1,622,461 Chuo Mitsui Trust & Banking Co., Perpetual Sub Note (5.506% to 04-15-15 then variable) (Japan) (S) 5.506 12-01-49 Baa2 940 904,782 Royal Bank of Scotland Group Plc, Perpetual Bond (7.648% to 09-30-31 then variable) (United Kingdom) 7.648 08-29-49 A 650 790,185 Wachovia Corp., Sub Note 5.250 08-01-14 A- 1,000 1,014,022 Page 2 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2005 (unaudited) Diversified Chemicals 1.44% Lyondell Chemical Co., Gtd Sr Sub Note 10.875 05-01-09 B 500 515,000 NOVA Chemicals Corp., Med Term Note (Canada) 7.400 04-01-09 BB+ 2,045 2,080,788 Potash Corp. of Saskatchewan, Inc., Note (Canada) 7.750 05-31-11 BBB+ 1,000 1,137,664 Diversified Commercial Services 0.76% Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (S) 6.500 02-13-13 A- 750 801,441 Noble Group Ltd., Sr Note (Bermuda) (S) 6.625 03-17-15 BB+ 1,000 923,154 Sotheby's Holdings, Inc., Note 6.875 02-01-09 BB- 250 250,000 Diversified Financial Services 0.93% Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BB+ 513 609,362 Glencore Funding LLC, Gtd Note (S) 6.000 04-15-14 BBB- 905 857,319 St. George Funding Co., Perpetual Bond (8.485% to 06-30-17 then variable) (Australia) (S) 8.485 12-31-49 Baa1 870 953,209 Electric Utilities 5.16% AES Eastern Energy, L.P., Pass Thru Ctf Ser 1999-A 9.000 01-02-17 BB+ 1,085 1,264,068 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BB+ 700 826,021 Empresa Electrica Guacolda S.A., Sr Sec Note (Chile) (S) 8.625 04-30-13 BBB- 830 914,902 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB- 391 388,568 HQI Transelect Chile S.A., Sr Note (Chile) 7.875 04-15-11 A- 1,230 1,384,535 Indiantown Cogeneration, L.P., 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 480 522,568 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB- 325 360,750 Kansas Gas & Electric Co., Bond (S) 5.647 03-29-21 BB- 440 435,442 Midland Funding Corp. II, Deb Ser B 13.250 07-23-06 BB- 1,643 1,732,973 Monterrey Power S.A. de C.V., Sr Sec Bond (Mexico) (S) 9.625 11-15-09 BBB 514 595,328 PNPP II Funding Corp., Deb 9.120 05-30-16 BB+ 491 572,197 System Energy Resources, Inc., Sec Bond (S) 5.129 01-15-14 BBB 449 439,785 TransAlta Corp., Note (Canada) 5.750 12-15-13 BBB- 2,000 2,045,946 Page 3 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2005 (unaudited) TXU Corp., Sec Bond 7.460 01-01-15 BBB 638 679,877 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB- 1,150 1,244,377 Electrical Components & Equipment 1.09% AMETEK, Inc., Sr Note 7.200 07-15-08 BBB 1,500 1,579,107 Jabil Circuit, Inc., Sr Note 5.875 07-15-10 BB+ 1,220 1,249,670 Electronic Equipment Manufacturers 0.32% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB- 775 828,267 Food Retail 1.47% Ahold Lease USA, Inc., Gtd Pass Thru Ctf Ser 2001A-1 7.820 01-02-20 BB 1,360 1,476,073 Albertson's, Inc., Deb 7.450 08-01-29 BBB- 705 608,135 Delhaize America, Inc., Gtd Note 9.000 04-15-31 BB+ 1,500 1,731,511 Foreign Government 0.35% Colombia, Republic of, Note (Colombia) 10.000 01-23-12 BB 750 903,750 Gas Utilities 0.73% Energy Transfer Partners, Gtd Sr Note (G) 5.950 02-01-15 BBB- 500 497,480 Sr Note (G)(S) 5.650 08-01-12 BBB- 865 851,800 NorAm Energy Corp., Deb 6.500 02-01-08 BBB 525 542,610 Health Care Facilities 0.74% HCA, Inc., Note 8.750 09-01-10 BB+ 900 993,960 Manor Care, Inc., Gtd Note 6.250 05-01-13 BBB 875 915,750 Hotels, Resorts & Cruise Lines 0.42% Hyatt Equities LLC, Note (S) 6.875 06-15-07 BBB 1,060 1,080,584 Industrial Conglomerates 0.19% Vedanta Resources Plc, Sr Note (United Kingdom) (S) 6.625 02-22-10 BB+ 510 504,458 Industrial Machinery 1.10% Kennametal, Inc., Sr Note 7.200 06-15-12 BBB 1,405 1,536,419 Page 4 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2005 (unaudited) Manitowoc Co., Inc., (The) Sr Note 7.125 11-01-13 B+ 500 517,500 Trinity Industries Leasing Co., Pass Thru Ctf (S) 7.755 02-15-09 Ba1 781 812,703 Insurance Brokers 0.74% Marsh & McLennan Cos., Inc., Sr Note 5.375 03-15-07 BBB 1,530 1,533,345 Willis Group North America, Gtd Note 5.625 07-15-15 BBB- 195 193,746 Gtd Note 5.125 07-15-10 BBB- 195 194,856 Integrated Oil & Gas 1.02% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 1,115 1,304,550 Petro-Canada, Deb (Canada) 9.250 10-15-21 BBB 1,000 1,344,300 Integrated Telecommunication Services 3.63% AT&T Corp., Med Term Note 8.350 05-15-25 BB+ 500 511,250 Sr Note (P) 9.750 11-15-31 BB+ 510 645,787 Bellsouth Corp., Deb 6.300 12-15-15 A 1,118 1,165,921 France Telecom S.A., Note (France) (P) 7.750 03-01-11 A- 910 1,033,277 Qwest Capital Funding, Inc., Gtd Note (L) 7.000 08-03-09 B 1,000 977,500 SBC Communications, Inc., Note 5.100 09-15-14 A 870 862,096 Sprint Capital Corp., Gtd Sr Note 6.900 05-01-19 A- 1,000 1,119,544 Gtd Sr Note 6.875 11-15-28 A- 820 905,834 Telecom Italia Capital, Gtd Note (Luxembourg) (S) 4.950 09-30-14 BBB+ 1,500 1,451,598 Telefonos de Mexico, S.A. de C.V., Note (Mexico) 5.500 01-27-15 BBB 765 752,370 Investment Banking & Brokerage 0.48% Merrill Lynch & Co., Med Term Note Ser C 5.000 01-15-15 A+ 430 427,669 Mizuho Financial Group Cayman Ltd., Gtd Note (Cayman Islands) 8.375 12-29-49 A2 750 811,875 IT Consulting & Other Services 0.16% NCR Corp., Note 7.125 06-15-09 BBB- 390 413,477 Metal & Glass Containers 0.20% Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 500 520,000 Page 5 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2005 (unaudited) Multi-Line Insurance 0.85% American International Group, Note (S) 5.050 10-01-15 AA 800 795,035 Assurant, Inc., Sr Note 6.750 02-15-34 BBB+ 510 548,615 Massachusetts Mutual Life Insurance Co., Surplus Note (S) 7.625 11-15-23 AA 485 600,282 Phoenix Life Insurance, Surplus Note (S) 7.150 12-15-34 BBB+ 260 257,758 Multi-Media 0.65% News America Holdings, Inc., Gtd Sr Deb 7.750 01-20-24 BBB 1,020 1,170,075 Time Warner, Inc., Deb 9.125 01-15-13 BBB+ 429 523,829 Multi-Utilities & Unregulated Power 1.01% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB- 550 708,948 Salton Sea Funding Corp., Sr Sec Note Ser C 7.840 05-30-10 BB+ 1,825 1,912,708 Office Services & Supplies 0.40% Steelcase, Inc., Sr Note 6.375 11-15-06 BBB- 1,020 1,025,166 Oil & Gas Drilling 0.52% Alberta Energy Co., Ltd., Note (Canada) 8.125 09-15-30 A- 725 956,426 Delek & Avner-Yam Tethys, Sr Sec Note (Israel) (S) 5.326 08-01-13 BBB- 403 396,401 Oil & Gas Refining, Marketing & Transportation 0.38% Enterprise Products Operations, L.P., Gtd Sr Note Ser B 5.600 10-15-14 BB+ 1,000 996,481 Paper Packaging 0.48% Stone Container Corp., Sr Note 9.750 02-01-11 B 285 289,275 Sr Note 8.375 07-01-12 B 1,000 950,000 Paper Products 0.78% Abitibi-Consolidated Co., Gtd Sr Note (Canada) 6.950 12-15-06 BB- 1,250 1,268,750 MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B- 750 753,750 Pharmaceuticals 1.25% Medco Health Solutions, Inc., Sr Note 7.250 08-15-13 BBB 1,550 1,708,240 Page 6 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2005 (unaudited) Wyeth, Note 5.500 03-15-13 A 1,500 1,538,340 Property & Casualty Insurance 0.61% Markel Corp., Sr Note 7.350 08-15-34 BBB- 535 574,131 Ohio Casualty Corp., Note 7.300 06-15-14 BB 750 808,367 URC Holdings Corp., Sr Note (S) 7.875 06-30-06 AA- 210 213,890 Real Estate Investment Trusts 1.29% Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 175 195,774 iStar Financial, Inc., Sr Note 7.000 03-15-08 BBB- 820 855,439 ProLogis, Note 5.500 03-01-13 BBB+ 1,020 1,041,642 Simon Property Group, L.P., Note 5.100 06-15-15 BBB+ 1,025 1,004,694 Ventas Realty, L.P./Capital Corp., Sr Note 6.625 10-15-14 BB 250 251,250 Real Estate Management & Development 0.54% Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 870 871,158 Socgen Real Estate Co., LLC, Perpetual Bond Ser A (7.640% to 09-30-07 then variable) (S) 7.640 12-29-49 A 515 542,101 Regional Banks 1.73% Colonial Capital II, Gtd Cap Security Ser A 8.920 01-15-27 BB 1,085 1,149,305 Crestar Capital Trust I, Gtd Cap Security 8.160 12-15-26 A- 910 976,091 First Chicago NDB Institutional Capital, Gtd Cap Bond Ser A (S) 7.950 12-01-26 A1 500 533,423 Greater Bay Bancorp, Sr Note (S) 5.125 04-15-10 BBB- 565 563,212 NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A 1,170 1,264,883 Soft Drinks 0.42% Panamerican Beverages, Inc., Sr Note (Panama) 7.250 07-01-09 BBB 1,000 1,080,000 Specialized Finance 0.96% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 750 750,000 Bosphorous Financial Services, Sr Sec Floating Rate Note (P)(S) 5.590 02-15-12 Baa3 500 485,058 ESI Tractebel Acquistion Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 1,008 1,057,194 Page 7 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2005 (unaudited) Humpuss Funding Corp., Gtd Note (S) 7.720 12-15-09 B2 197 192,629 Telecommunication Services 0.62% Telus Corp., Note (Canada) 8.000 06-01-11 BBB 1,395 1,595,940 Telecommunications Equipment 0.76% Corning, Inc., Med Term Note 8.300 04-04-25 Ba2 1,150 1,193,779 Note 6.050 06-15-15 BBB- 775 770,517 Thrifts & Mortgage Finance 9.06% Bear Stearns Alt-A Trust, Collateralized Mtg Obligation Ser 2005-3 Class B2 (P) 5.407 04-25-35 AA+ 460 457,417 Bear Stearns Commercial Mortgage Securities, Inc., Commercial Sub Bond Ser 2004-ESA Class C (S) 4.937 05-14-16 AA 1,000 1,003,799 Centex Home Equity Loan Trust, Home Equity Ln Asset Backed Ctf Ser 2004-A Class AF-4 4.510 08-25-32 AAA 2,000 1,990,810 Chaseflex Trust, Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 1,234 1,227,428 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 161 168,010 Countrywide Alternative Loan Trust, Mtg Asset Backed Pass Thru Ctf Ser 2004-24CB Class 1A1 6.000 11-25-34 AAA 1,054 1,064,416 Mtg Asset Backed Pass Thru Ctf Ser 2005-J1 Class 3A1 6.500 08-25-32 AAA 609 617,728 Countrywide Home Loans Servicing, L.P., Mtg Asset Backed Pass Thru Ctf Ser 2005-21 Class A1 5.500 10-25-35 Aaa 4,442 4,440,272 Mtg Asset Backed Pass Thru Ctf Ser 2005-6 Class 2A1 5.500 04-25-35 Aaa 725 721,820 DLJ Mortgage Acceptance Corp., Commercial Mtg Pass Thru Ctf Ser 1996-CF1 Class B1 (S) 8.356 03-13-28 AAA 1,511 1,524,474 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.261 12-25-34 AA 319 317,021 Global Signal Trust, Sub Bond Ser 2004-1A Class D (S) 5.098 01-15-34 BBB 2,000 1,975,138 Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 405 394,052 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 4.445 08-25-34 AA 720 711,604 Indymac Index Mortgage Loan Trust, Asset Backed Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 484 481,997 Asset Backed Ctf Ser 2005-AR5 Class B1 (P) 5.448 05-25-35 AA 523 523,178 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 2,035 2,023,685 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.381 05-25-35 AAA 324 319,438 Sovereign Capital Trust I, Gtd Cap Security 9.000 04-01-27 BB 1,000 1,076,777 Page 8 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2005 (unaudited) Washington Mutual, Inc., Mtg Ln Pass Thru Ctf Ser 2005-AR4 Class B1 4.684 04-25-35 AA 1,514 1,479,448 Mtg Ln Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 983 1,009,074 Utilities Other 0.20% Magellan Midstream Partners, L.P., Note 6.450 06-01-14 BBB 500 529,495 Wireless Telecommunication Services 2.35% America Movil S.A. de C.V., Sr Note (Mexico) 5.750 01-15-15 BBB 1,275 1,279,418 AT&T Wireless Services, Inc., Sr Note 8.750 03-01-31 A 1,525 2,058,442 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 685 680,077 Mobile Telesystems Finance S.A., Gtd Sr Note (Luxembourg) (L)(S) 9.750 01-30-08 BB- 400 432,000 Motorola, Inc., Deb 6.500 11-15-28 BBB+ 1,020 1,119,980 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 A- 500 535,283 Credit Issuer, description rating (A) Shares Value Preferred stocks 5.09% (Cost $13,398,216) Agricultural Products 0.40% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 12,500 1,044,141 Broadcasting & Cable TV 0.39% Viacom, Inc., 7.25% A- 40,000 1,011,200 Diversified Banks 1.90% Abbey National Plc, 7.375% (United Kingdom) A- 41,300 1,076,278 Bank One Capital Trust VI, 7.20% A- 55,000 1,423,400 Fleet Capital Trust VII, 7.20% A 55,000 1,402,500 USB Capital IV, 7.35% A- 40,000 1,034,000 Diversified Financial Services 0.78% ABN AMRO Capital Funding Trust VII, 6.08% A 40,000 997,200 Citigroup Capital VII, 7.125% A 40,000 1,022,400 Integrated Telecommunication Services 0.39% Telephone & Data Systems, Inc., 7.60%, Ser A A- 40,000 1,022,000 Multi-Utilities & Unregulated Power 0.62% Dominion CNG Capital Trust I, 7.80% BBB- 21,100 547,967 PSEG Funding Trust II, 8.75% BB+ 40,000 1,062,000 Page 9 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2005 (unaudited) Real Estate Investment Trusts 0.61% Apartment Investment & Management Co., 8.00%, Ser T B+ 55,000 1,391,500 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 7,500 188,175 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 37.79% (Cost $98,516,464) Government U.S. 12.95% United States Treasury, Bond (L) 10.625 08-15-15 AAA 7,000 10,475,115 Bond (L) 9.125 05-15-18 AAA 495 714,018 Bond (L) 8.875 08-15-17 AAA 1,215 1,703,562 Bond 6.875 08-15-25 AAA 3,420 4,408,862 Bond (L) 5.375 02-15-31 AAA 6,280 7,035,559 Note (L) 7.000 07-15-06 AAA 1,500 1,532,813 Note (L) 4.250 08-15-15 AAA 2,885 2,866,969 Note (L) 4.000 02-15-15 AAA 5,015 4,881,792 Government U.S. Agency 24.84% Federal Home Loan Bank, Bond 4.600 04-11-08 AAA 2,530 2,521,719 Bond 4.500 04-11-08 AAA 3,000 2,991,876 Bond 4.430 04-07-08 AAA 2,550 2,535,513 Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 33 35,337 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 7,929 8,068,836 30 Yr Pass Thru Ctf 5.500 04-01-33 AAA 2,027 2,028,816 CMO REMIC 2901-UB 5.000 03-15-33 AAA 4,345 4,279,511 CMO REMIC 2978-CL 5.500 01-15-31 AAA 2,695 2,707,985 CMO REMIC 2979-JD 5.500 08-15-31 AAA 2,640 2,653,862 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 02-01-08 AAA 1 588 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 38 39,453 15 Yr Pass Thru Ctf 7.000 09-01-12 AAA 7 7,223 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 61 63,513 15 Yr Pass Thru Ctf 5.000 10-01-19 AAA 964 961,411 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 4,954 5,038,243 30 Yr Pass Thru Ctf (M) 6.000 10-01-35 AAA 3,226 3,280,784 30 Yr Pass Thru Ctf 5.500 05-01-34 AAA 1,070 1,069,830 30 Yr Pass Thru Ctf 5.500 11-01-34 AAA 2,494 2,493,705 30 Yr Pass Thru Ctf 5.500 04-01-35 AAA 2,480 2,479,865 30 Yr Pass Thru Ctf 5.500 06-01-35 AAA 736 735,411 30 Yr Pass Thru Ctf 5.500 07-01-35 AAA 12,040 12,038,510 CMO REMIC 2003-17-QT 5.000 08-25-27 AAA 1,675 1,670,575 Note 6.000 05-30-25 AAA 1,720 1,698,115 Note (L) 5.000 04-19-10 AAA 2,530 2,529,755 Note (L) 4.450 04-11-08 AAA 2,550 2,527,346 Page 10 John Hancock Income Securities Trust Securities owned by the Fund on September 30, 2005 (unaudited) Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 5 5,166 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 5 5,009 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 13 14,531 Interest Credit Par value Issuer, description, maturity date rate (%) rating (A) Value Short-term investments 0.78% (Cost $2,016,647) Government U.S. Agency 0.77% Federal Home Loan Bank, Disc Note 10-03-05 Zero AAA 2,000 2,000,000 Joint Repurchase Agreement 0.01% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 9-30-05, due 10-3-05 (Secured by U.S. Treasury Inflation Indexed Bond 3.375%, due 4-15-32) 3.250 17 17,000 Total investments 100.00% Page 11 John Hancock Income Securities Trust Financial futures contracts September 30, 2005 (unaudited) Number of Open contracts contracts Position Expiration Appreciation U.S. 10-Year Treasury Note Short Dec 05 $352,450 U.S. 10-Year Treasury Note 25 Short Dec 05 $27,169 $379,619 Financial futures contracts John Hancock Income Securities Trust Footnotes to Schedule of Investments September 30, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (L) All or a portion of this security is on loan as of September 30, 2005. (M) This security having an aggregate value of $3,280,784, or 1.26% of the Fund's total investments, has been purchased as a forward commitmentthat is, the Fund has agreed on trade date to take delivery of and to make payment for this securitiy on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of this security is fixed at trade date, although the Fund does not earn any interest on this until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitment. Accordingly, the market value of $3,366,065 of Federal National Mortgage Assn., 6.000%, 5-1-35 has been segregated to cover the forward commitment. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on September, 30, 2005. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $28,475,434 or 10.97% of the Fund's total investments as of September 30, 2005. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $260,551,697. Gross unrealized appreciation and depreciation of investments aggregated $3,354,329 and $4,312,609, respectively, resulting in net unrealized depreciation of $958,280. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Income Securities Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: November 28, 2005
